F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                   MAR 11 1997
                                      TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk
 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

               v.                                              No. 96-7090
                                                       (D.C. No. CIV-95-CV-169-S)
 STACY DIANE COYOTE,                                           (E.D. Okla.)

           Defendant-Appellant.


                                  ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

       Petitioner Stacy Diane Coyote, a federal inmate appearing pro se, requests a

certificate of appealability to appeal the district court's dismissal of her motion to vacate,

set aside, or correct an illegal sentence pursuant to 28 U.S.C. § 2255. We deny the

certificate and dismiss the appeal.

       On November 28, 1990, petitioner was convicted of conspiracy to possess and

distribute methamphetamine, use of communication facility to facilitate distribution of

       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
methamphetamine, and possession with intent to distribute methamphetamine, and was

sentenced to 120 months' imprisonment. Her convictions and sentence were affirmed on

direct appeal. See United States v. Coyote, 963 F.2d 1328, 1329 (10th Cir. 1992).

         Petitioner subsequently filed her pro se motion to vacate, set aside, or correct an

illegal sentence, asserting she was denied effective assistance of counsel because her trial

counsel failed to file a motion to suppress evidence prior to trial, and failed to challenge

the type of methamphetamine at sentencing. The district court considered briefs from

petitioner and the government and an affidavit from petitioner's trial counsel, and denied

the motion on July 2, 1996. The court subsequently denied petitioner a certificate of

appealability, and petitioner has asked this court to issue the requisite certificate of

appealability. See United States v. Riddick, 104 F.3d 1239, 1240 (10th Cir. 1997)

(certificate of appealability required when § 2255 movant files appeal after April 24,

1996).

         After carefully examining the record, we agree with the district court that

petitioner has not made a substantial showing of the denial of a constitutional right. To

succeed on a claim of ineffective assistance of counsel, petitioner must demonstrate her

counsel's performance was so prejudicial "that there is a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been

different." Strickland v. Washington, 466 U.S. 668, 694 (1984).

         Although petitioner alleges her counsel erred in failing to file a motion to suppress,

we conclude the filing of such a motion would have been pointless because the package

seized and searched was a fourth class mailing which, under applicable postal regulations,

is not sealed against inspection and therefore carried "no expectation of privacy." United


                                               -2-
States v. Riley, 554 F.2d 1282, 1283 (4th Cir. 1977); see Santana v. United States, 329

F.2d 854, 856 (1st Cir.), cert. denied 377 U.S. 990 (1964). Further, although petitioner

alleges her counsel should have objected to the district court sentencing her on the basis

of d-methamphetamine rather than l-methamphetamine, we agree with the government

that petitioner was not prejudiced by defense counsel's failure to do so. Petitioner was

found to be in possession of a package containing 439 grams of 49% pure

methamphetamine. Because this equaled approximately 215 grams of pure

methamphetamine, see United States v. Frazier, 28 F.3d 99, 101 (11th Cir. 1994),

petitioner was subject to a mandatory statutory minimum sentence of 120 months,

regardless of the type of methamphetamine involved. See 21 U.S.C. § 841(b)(1)(A)(viii)

(providing minimum 10-year sentence where offense involves "100 grams or more of

methamphetamine"); United States v. Maza, 93 F.3d 1390, 1400 n.4 (8th Cir. 1996)

(noting 21 U.S.C. § 841(b)(1)(A)(viii) does not differentiate between d-methamphetamine

and l-methamphetamine), cert. denied 1996 WL 769298 (1997).1

       The certificate of appealability is DENIED and the appeal is DISMISSED.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge

       1
          Petitioner argues that, at the time of her offense, § 841(b)(1)(A)(viii) and
(b)(1)(B)(viii) prescribed conflicting statutory minimum punishments (i.e., 10 years to
life, and 5 to 40 years, respectively) for an offense involving 100 grams or more of a
mixture or substance containing methamphetamine. Although she is correct, see United
States v. Kinder, 946 F.2d 362, 367-68 (5th Cir. 1991), cert. denied 503 U.S. 987 (1992),
she fails to recognize she was in possession of 100 grams or more of pure
methamphetamine. Thus, notwithstanding the statutory conflict cited by petitioner, she
was clearly subject to a 10-year minimum sentence under the first clause of §
841(b)(1)(A)(viii).

                                            -3-